              Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    INFORMED CONSENT ACTION NETWORK,

                                        Plaintiff,                       COMPLAINT FOR
          -against-                                                    DECLARATORY AND
                                                                       INJUNCTIVE RELIEF
    NATIONAL INSTITUTES OF HEALTH,

                                        Defendant.


        Plaintiff, as for its Complaint regarding a Freedom of Information Act request against the

above-captioned Defendant, alleges as follows:

                                             INTRODUCTION

        1.       A novel coronavirus, SARS-CoV-2, the first cases of which were reported in

Wuhan, China, has resulted in federal government officials recommending numerous restrictions

on everyday life in America. In response, all fifty states have implemented the recommended

restrictions to varying degrees, many of which press deeply upon cherished fundamental

constitutional rights. 1

        2.       The origin of SARS-CoV-2 has therefore received widespread media attention.

While the origin of this virus remains in dispute, many scientists have argued that the virus leaked

from the Wuhan Institute of Virology (the “Wuhan Lab”). 2


1
  See generally, e.g., https://www.cnbc.com/2021/08/05/dr-fauci-things-will-get-worse-amid-covid-delta-surge-
unvaccinated.html (discussing mask guidance, social distancing, and vaccines) (last visited 8/31/2021).
2
 See generally https://abc7chicago.com/fauci-rand-paul-video-exchange-covid-wuhan-lab-senator-and-dr/10901142/
(embedded video discussing the origins of the SARS-CoV-2 pandemic and the lab-leak theory);
https://www.rollcall.com/2021/07/23/experts-weigh-in-on-risky-wuhan-study-that-fauci-paul-debated/ (noting that
Senator Rand Paul is “a proponent of a theory that the coronavirus that caused the COVID-19 crisis escaped from the
Wuhan lab”); https://www.wbko.com/2021/07/22/sen-rand-paul-fauci-not-honest-about-wuhan-lab-funding-covid-
19-origins/ (video of Senator Rand Paul discussing the lab-leak theory) (last visited 8/31/2021);
https://www.cnbc.com/2021/07/20/if-anybody-is-lying-here-senator-it-is-you-fauci-tells-sen-paul-in-heated-
exchange-at-senate-hearing.html (“The World Health Organization led the first phase of an investigation into the
origins of Covid-19 and the possibility it could have leaked from that lab.”).

                                                        1
                 Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 2 of 13




           3.       The National Institute of Allergy and Infectious Diseases (“NIAID”) is at the center

of the federal government’s response to COVID-19. NIAID is an institute within the National

Institutes of Health (“Defendant” or “NIH”). Dr. Anthony S. Fauci (“Dr. Fauci”) serves as

NIAID’s Director.

           4.       The NIH claims that one of its goals is “to exemplify and promote the highest level

of scientific integrity, public accountability, and social responsibility in the conduct of science.” 3

           5.       Senator Rand Paul (“Senator Paul”) and Dr. Fauci have publicly debated whether

certain research at the Wuhan Lab that was funded by the NIH meets the definition of gain-of

function, which is “a type of research that modifies a biological agent so that it confers new or

enhanced activity to that agent.” 4

           6.       During a Senate hearing on July 20, 2021, Senator Paul accused Dr. Fauci of lying

when he testified at a prior Congressional hearing that the NIH never funded gain-of-function

research at the Wuhan Lab. 5 Senator Paul held up a paper titled “A SARS-like cluster of circulating

bat coronaviruses shows potential for human emergence” (the “2015 Paper”) 6 which he stated

proved that NIH had funded gain-of-function research at the Wuhan Lab. In response, Dr. Fauci

claimed that the “paper that you are referring to was judged by qualified staff up and down the

chain [at NIH] as not being gain-of-function.”




3
    https://www.nih.gov/about-nih/what-we-do/mission-goals (last visited 8/30/2021).
4
   https://www.nih.gov/news-events/gain-function-research-involving-potential-pandemic-pathogens (last visited
8/30/2021).
5
  The exchanges referred to above can be viewed at https://www.c-span.org/video/?c4962333/senator-paul-dr-fauci-
clash-research-funding-wuhan-lab (May 11, 2021) (last visited 8/30/2021); and https://www.youtube.com/watch
?v=IqUOcVwRUtc (July 20, 2021) (last visited 8/30/2021).
6
    https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4797993/ (last visited 8/30/2021).

                                                          2
              Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 3 of 13




        7.       Dr. Fauci’s statements regarding the Wuhan Lab and the 2015 Paper dominated the

media in the weeks that followed. 7

        8.       Plaintiff Informed Consent Action Network (“Plaintiff” or “ICAN”) is a non-profit

organization that advocates for informed consent and disseminates information necessary for same

with regard to all medical interventions.

        9.       In furtherance of its mission, and in an effort to ensure that NIH acts in furtherance

of its goal of public accountability, Plaintiff made a request to NIH pursuant to the Freedom of

Information Act (5 U.S.C. § 552, as amended) (“FOIA”) for “all documents reflecting the

judgment and/or conclusions by the ‘qualified staff’ to which Dr. Fauci was referring which

concluded that the [2015 Paper] is ‘not . . . gain-of-function’” (the “FOIA Request”).

        10.      The public, whose taxes funded any NIH grants, has a substantial interest in

learning the truth about the NIH’s potential role in the etiology and funding of research that may

have contributed to the SARS-CoV-2 pandemic. The public’s need for this information is urgent

given the current unfolding story regarding the U.S. government’s funding of research conducted

in the Wuhan Lab. In an effort to disseminate this information to the public as expeditiously as

possible, ICAN requested expedited processing of the FOIA Request pursuant to 5 U.S.C.

§ 552(a)(6)(E)(v)(II).

        11.      More than ten days have passed since ICAN submitted the FOIA Request.

However, NIH has failed to inform ICAN of whether it intends to process the FOIA Request on



7
   See, e.g., https://www.cnn.com/2021/07/20/politics/anthony-fauci-rand-paul-debate/index.html (last visited
8/30/2021); https://www.businessinsider.com/fauci-rand-paul-you-do-not-know-what-talking-about-2021-7 (last
visited 8/30/2021); https://www.nbcnews.com/politics/congress/fauci-blasts-rand-paul-s-wuhan-lab-funding-claim-
you-n1274489 (last visited 8/30/2021); https://news.yahoo.com/rand-paul-accuses-fauci-lying-152837337.html (last
visited 8/30/2021); https://www.washingtonexaminer.com/opinion/bet-on-rand-paul-against-anthony-fauci (last
visited 8/30/2021); https://www.newsweek.com/sen-rand-paul-dr-fauci-right-about-gain-function-research-funding-
wuhan-1612371 (last visited 8/30/2021).

                                                       3
              Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 4 of 13




an expedited basis as required by 5 U.S.C. § 552(a)(6)(E)(ii)(I). Accordingly, ICAN seeks an

order compelling NIH to produce responsive records on an expedited basis.

                                                   PARTIES

        12.      ICAN is a not-for-profit organization with an office located at 140 Broadway, 46th

Floor, New York, New York 10005.

        13.      NIH is an agency within the Executive Branch of the United States Government,

organized within the Department of Health and Human Services. The NIH is an agency within

the meaning of 5 U.S.C. § 552(f).

                                     JURISDICTION AND VENUE

        14.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331. Venue is proper within this District pursuant to 5 U.S.C. §§ 552(a)(4)(B) and

(a)(4)(E)(iii) and 28 U.S.C. § 1391.

                                                    FACTS

A.      Dr. Fauci’s Role in the SARS-CoV-2 Pandemic

        15.      Dr. Fauci, as Director of NIAID, is one of the most prominent public health officials

in the country. 8 He has played and continues to play a critical role in the country’s response to the

SARS-CoV-2 pandemic, frequently appearing across numerous mainstream media outlets to

discuss the government’s response to the pandemic. 9


8
    See      https://thehill.com/homenews/administration/554617-jill-biden-recognizes-dr-fauci-as-an-american-hero
(quoting Jill Biden referring to Dr. Fauci as an “American hero”) (last visited 8/31/2021).
9
     See,    e.g.,     https://www.npr.org/sections/coronavirus-live-updates/2021/08/10/1026384528/fauci-teachers-
vaccination-mandates-schools-students-covid (quoting Dr. Fauci stating “I think we should [require teacher
vaccinations]”) (last visited 8/30/2021; https://edition.cnn.com/us/live-news/coronavirus-pandemic-vaccine-updates-
08-12-21/h_6b660bfe77c9a0a242cbe2171bb9b489 (last visited 8/30/2021) (discussing booster shots) (last visited
8/30/2021); https://www.cnbc.com/2021/08/19/fauci-says-us-is-expanding-covid-vaccine-manufacturing-to-donate-
shots-to-the-world.html (discussing donating SARS-CoV-2 vaccines to other countries) (last visited 8/30/2021);
https://www.cnn.com/2021/07/25/politics/anthony-fauci-covid-19-unvaccinated-cnntv/index.html (quoting Dr. Fauci
saying that the United States is “going in the wrong direction”) (last visited 8/30/2021);
https://www.9news.com/video/news/nation-world/drfauci-addresses-delta-covid-variant-vaccine-efficiency/507-

                                                        4
              Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 5 of 13




        16.      For example, on July 25, 2021, CNN quoted Dr. Fauci stating that updated guidance

regarding masks was under “active consideration” and that he was included in discussions. 10 Dr.

Fauci has also called for state and local governments to mandate vaccines for teachers. 11

        17.      In addition to his role in the country’s response to the SARS-CoV-2 pandemic,

mainstream media outlets heavily cover Dr. Fauci’s comments about the origins of the virus.

B.      The Senate Hearings

        18.      Senator Paul has publicly questioned Dr. Fauci about the NIH’s funding of research

that may have contributed to the SARS-CoV-2 outbreak.

        19.      At a Senate hearing on May 11, 2021 (the “May Hearing”), 12 Senator Paul

discussed the use of taxpayer dollars to fund gain-of-function research at the Wuhan Lab:

                 Dr. Fauci, we don’t know whether the pandemic started in a lab in
                 Wuhan or evolved naturally, but we should want to know. Three
                 million people have died from this pandemic and that should cause
                 us to explore all possibilities. Instead, government authorities, self-
                 interested in continuing gain-of-function research, say there’s
                 nothing to see here. Gain of function research, as you know, is
                 juicing up naturally occurring animal viruses to infect humans. To
                 arrive at the truth, the US government should admit that the Wuhan
                 Virology Institute was experimenting to enhance the coronavirus’
                 ability to infect humans.

                 Juicing up super viruses is not new. Scientists in the U.S. have long
                 known how to mutate animal viruses to infect humans. Dr. Ralph
                 Baric, a virologist in the U.S., has been collaborating with Dr. Shi
                 Zhengli of the Wuhan Virology Institute, sharing his discoveries
                 about how to create super viruses. This gain-of-function research

0bb21a1b-bcec-406f-846b-dcb903a77e6b (discussing infection with SARS-CoV-2 after vaccination) (last visited
8/30/2021); https://www.yahoo.com/lifestyle/cdc-hasn-t-changed-biden-082455962.html (quoting Dr. Fauci saying
that “[t]he CDC hasn’t changed, and the CDC hasn’t really flip-flopped at all”) (last visited 8/30/2021).
10
  See https://www.cnn.com/2021/07/25/politics/anthony-fauci-covid-19-unvaccinated-cnntv/index.html (quoting Dr.
Fauci saying that the United States is “going in the wrong direction”) (last visited 8/30/2021).
11
        https://www.npr.org/sections/coronavirus-live-updates/2021/08/10/1026384528/fauci-teachers-vaccination-
mandates-schools-students-covid (last visited 8/30/2021).
12
  The relevant portion of the May Hearing can be viewed at https://www.c-span.org/video/?c4962333/senator-paul-
dr-fauci-clash-research-funding-wuhan-lab (last visited August 19, 2021).

                                                      5
              Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 6 of 13




                 has been funded by the NIH. The collaboration between the U.S.
                 and the Wuhan Virology Institute continues. Drs. Barrack and Shi
                 worked together to insert bat virus spike protein into the backbone
                 of the deadly SARS virus, and then used this man-made super virus
                 to infect human airway cells. Think about that for a moment.

                 ...

                 Do you still support funding of the NIH funding of the lab in
                 Wuhan?

        20.      In response, Dr. Fauci stated that “the NIH has not ever and does not now fund

gain-of-function research in the Wuhan Institute of Virology.”

        21.      At another Senate hearing on July 20, 2021 (the “July Hearing”), 13 Dr. Fauci had

another exchange with Senator Paul regarding the 2015 Paper.

        22.      In the Acknowledgments section of the 2015 Paper, the authors stated:

                 Research in this manuscript was supported by grants from the
                 National Institute of Allergy & Infectious Disease and the National
                 Institute of Aging of the US National Institutes of Health (NIH)
                 under awards U19AI109761 (R.S.B.), U19AI107810 (R.S.B.),
                 AI085524 (W.A.M.), F32AI102561 (V.D.M.) and K99AG049092
                 (V.D.M.) . . . .

        23.      Senator Paul claims that the 2015 Paper meets the definition of gain-of-function

research, which is, according to the NIH, “a type of research that modifies a biological agent so

that it confers new or enhanced activity to that agent.” 14 Senator Paul explained that the 2015

Paper met this definition because it “took two bat coronavirus genes, spike genes, and combined

them with a SARS related backbone . . . in the Wuhan lab to gain the function of infecting humans,”

whereas prior to this lab manipulation these bat viruses could “only infect animals.”



13
  https://www.c-span.org/video/?c4970412/senator-rand-paul-accuses-dr-fauci-lying-gain-function-research-wuhan-
lab (last visited 8/30/2021).
14
   https://www.nih.gov/news-events/gain-function-research-involving-potential-pandemic-pathogens (last visited
8/30/2021).

                                                      6
                 Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 7 of 13




           24.      At the July Hearing, Senator Paul held up the 2015 Paper and stated:

                    Dr. Fauci . . . do you wish to retract your statement of May 11 where
                    you claimed that the NIH never funded gain-of-function research in
                    Wuhan?

           25.      Dr. Fauci responded as follows:

                    Senator Paul, I have never lied before the Congress, and I do not
                    retract that statement. This paper that you are referring to was judged
                    by qualified staff up and down the chain as not being gain-of-
                    function.

           26.      Like all of Dr. Fauci’s comments relating to the pandemic, his comments to Senator

Paul at the above-referenced congressional hearings regarding the Wuhan Lab, gain-of-function

research and the 2015 Paper received media coverage across the largest mainstream media

platforms, including CNN, 15 Fox News, 16 Forbes, 17 Business Insider, 18 NBC News, 19 The Hill, 20

Yahoo News, 21 Washington Examiner, 22 Newsweek, 23 and others. 24




15
     https://www.cnn.com/2021/07/20/politics/anthony-fauci-rand-paul-debate/index.html (last visited 8/30/2021).
16
     https://www.foxnews.com/media/sen-rand-paul-torches-fauci-explains-asking-doj-referral (last visited 8/30/2021).
17
        https://www.forbes.com/sites/joewalsh/2021/07/20/fauci-and-rand-paul-accuse-each-other-of-lying-in-tense-
testimony-over-covid-origins/?sh=7aefca604c73 (last visited 8/30/2021).
18
    https://www.businessinsider.com/fauci-rand-paul-you-do-not-know-what-talking-about-2021-7            (last   visited
8/30/2021).
19
        https://www.nbcnews.com/politics/congress/fauci-blasts-rand-paul-s-wuhan-lab-funding-claim-you-n1274489
(last visited 8/30/2021).
20
         https://thehill.com/changing-america/well-being/prevention-cures/564803-rand-paul-sends-official-criminal-
referral-on (last visited 8/30/2021).
21
     https://news.yahoo.com/rand-paul-accuses-fauci-lying-152837337.html (last visited 8/30/2021).
22
     https://www.washingtonexaminer.com/opinion/bet-on-rand-paul-against-anthony-fauci (last visited 8/30/2021).
23
     https://www.newsweek.com/sen-rand-paul-dr-fauci-right-about-gain-function-research-funding-wuhan-1612371
(last visited 8/30/2021).
24
     ICAN included a list of a number of news articles discussing these issues as an exhibit to the FOIA Request.

                                                            7
                 Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 8 of 13




C.         The FOIA Request

           27.      In furtherance of ICAN’s mission to disseminate information to the public, and in

an effort to ensure that NIH acts in furtherance of its goal of public accountability, on August 3,

2021, ICAN submitted the FOIA Request to the NIH. Pursuant to the FOIA Request, ICAN

requested that the following documents be produced on an expedited basis:

                    At a July 20, 2021 Senate hearing at which Dr. Anthony Fauci
                    (“Dr. Fauci”) appeared and had an exchange with Senator Rand
                    Paul (“Senator Paul”) regarding a paper titled A SARS-like
                    cluster of circulating bat coronaviruses shows potential for human
                    emergence (the “paper”), 25 Dr. Fauci stated: “This paper that
                    you are referring to was judged by qualified staff up and down
                    the chain as not being gain-of-function.” 26

                    Please provide any and all documents reflecting the judgment
                    and/or conclusions by the “qualified staff” to which Dr. Fauci
                    was referring which concluded that the paper is “not … gain-of-
                    function.”

(Exhibit A.1.) 27

           28.      Upon submitting the FOIA Request, ICAN received a notification that the request

was submitted successfully. (Exhibit A.2.)

           29.      On August 20, 2021, NIH issued an acknowledgment and assigned case number

56917 to the FOIA Request. (Exhibit A.3.)




25
  The exchange referred to above can be viewed at https://www.youtube.com/watch?v=IqUOcVwRUtc (last visited
8/19/2021).
26
   A copy of the paper can be viewed here https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4797993/ (last visited
8/19/2021).
27
     All “Exhibits” referenced herein are attached to this Complaint.

                                                            8
             Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 9 of 13




D.     Request for Expedited Processing

       30.     In the FOIA Request, ICAN requested that the NIH process the request on an

expedited basis pursuant to 5 U.S.C. § 552(a)(6)(E)(v)(II).

       31.     NIH has failed, within the statutory time period, to inform ICAN of whether it

intends to process the FOIA Request on an expedited basis as required by 5 U.S.C.

§ 552(a)(6)(E)(ii)(I).

                                         ARGUMENT
       32.     FOIA provides for “expedited processing of requests for records” upon a showing

of “compelling need.” 5 U.S.C. § 552(a)(6)(E)(i)(I). When the person requesting information is

“primarily engaged in disseminating information, urgency to inform the public concerning actual

or alleged Federal Government activity” constitutes a “compelling need” for expedited processing.

5 U.S.C. § 552(a)(6)(E)(v)(II).

       33.     ICAN is a non-profit organization that advocates for informed consent. ICAN’s

mission is to raise public awareness about public health and safety and to provide the public with

information to give informed consent regarding related health interventions and precautions. As

part of its mission, ICAN disseminates information to an audience of more than 5 million people.

Therefore, ICAN is “primarily engaged in disseminating information” to the general public.

       34.     Further, there is an “urgency to inform the public concerning actual or alleged

Federal Government activity,” namely, whether taxpayer funds were used to fund research that

may have contributed to the worldwide SARS-CoV-2 pandemic.

       35.     In determining whether there is a “compelling need” for expedited processing,

courts consider: “(1) whether the request concerns a matter of current exigency to the American

public; (2) whether the consequences of delaying a response would compromise a significant



                                                9
               Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 10 of 13




recognized interest; and (3) whether the request concerns federal government activity.” Al-Fayed

v. CIA, 254 F.3d 300, 310 (D.D.C. 2001). All three factors are present here.

         36.     The FOIA Request concerns a matter of current exigency to the American public.

The origin of the coronavirus pandemic, which has many times over the last 18 months dominated

mainstream media, is a matter of current exigency. This is evidenced by the media coverage of the

May Hearing and the July Hearing, and Senator Paul’s allegations regarding the use of NIH grants

to fund gain-of-function research at the Wuhan Lab. The judgments and conclusions of the

“qualified staff” at NIH that Dr. Fauci claims determined that the 2015 Paper did not meet the

definition of gain-of-function are therefore of critical public importance because of the substantial

media coverage regarding gain-of-function research at the Wuhan Lab and of the May Hearing

and the July Hearing.

         37.     Critical to this public debate is whether the 2015 Paper does in fact meet the

definition of gain-of-function. There is no question that the NIH funded research at the Wuhan

Lab 28 – the only question is whether that research meets the definition of gain-of-function. The

answer to this question is of particularly urgent public interest because Senator Paul raised

concerns that gain-of-function research at the Wuhan Lab may have contributed to causing the

SARS-CoV-2 pandemic.

         38.     According to Senator Paul, gain-of-function research, like the research at issue in

the 2015 Paper, “can lead to viruses that cause pandemics.” 29 Senator Paul claims that “there is a



28
  The authors of the 2015 Paper expressly acknowledge that the research underlying the paper was funded by grants
from the NIH. Further, although Dr. Fauci denies that the NIH funded gain-of-function research at the Wuhan Lab,
he has publicly admitted that the NIH funded research conducted at the Wuhan Lab to study the transmissibility of bat
coronaviruses to humans. https://nypost.com/2021/05/25/fauci-admits-nih-funding-of-wuhan-lab-denies-gain-of-
function/ (last visited 8/30/2021).
29
      https://www.wbko.com/2021/07/22/sen-rand-paul-fauci-not-honest-about-wuhan-lab-funding-covid-19-origins/
(last visited 8/30/2021).

                                                         10
               Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 11 of 13




lot of evidence” pointing to the fact that SARS-CoV-2 may have emerged from the Wuhan Lab. 30

Without admitting Senator Paul’s allegations, Dr. Fauci himself has called for further investigation

into the origin of SARS-CoV-2. 31 The public has a substantial and ongoing interest in learning

the truth about the origins of SARS-CoV-2, 32 especially because taxpayer funds, as disclosed in

the 2015 Paper, were admittedly used to fund research at the Wuhan Lab to modify bat viruses that

were not transmissible to humans to make them transmissible to humans, which research could

have contributed to causing SARS-CoV-2 and the deaths of Americans.

         39.      Given the government imposed restrictions on everyday life in many parts of this

country, 33 U.S. taxpayers have an immediate interest in learning whether risky research funded by

the NIH contributed to causing the current pandemic.

         40.      Moreover, an understanding of the origin of the SARS-CoV-2 pandemic may

enable the scientific community to immediately begin working towards a plan to prevent future

pandemics, which could save countless lives across the globe. 34


30
      https://www.wbko.com/2021/07/22/sen-rand-paul-fauci-not-honest-about-wuhan-lab-funding-covid-19-origins/
(last visited 8/30/2021).
31
   https://thehill.com/policy/healthcare/552857-rand-paul-clashes-with-fauci-over-coronavirus-origins (last visited
8/31/2021); https://www.politifact.com/article/2021/may/11/united-facts-america-fauci-disputes-sen-rand-paul-/ (last
visited 8/31/2021).
32
   See https://thehill.com/hilltv/rising/553406-rep-mike-gallagher-wuhan-investigation-is-needed-or-well-never-be-
able-to (quoting Representative Mike Gallagher stating “I think the American people just want to know – not to assign
blame – want to know what the heck happened, if for no other reason then [sic] we want to prevent this from happening
again.”) (last visited 8/30/2021).
33
     See,    e.g.,     https://www.npr.org/sections/coronavirus-live-updates/2021/08/10/1026384528/fauci-teachers-
vaccination-mandates-schools-students-covid (discussing vaccine mandates at the local level for teachers) (last visited
8/31/2021); https://news.yahoo.com/cdc-didn-t-change-anthony-000430540.html (discussing the CDC’s mask
guidance) (last visited 8/31/2021).
34
   See generally https://thehill.com/hilltv/rising/553406-rep-mike-gallagher-wuhan-investigation-is-needed-or-well-
never-be-able-to (quoting Representative Mike Gallagher stating “And if we can’t get to the origin, we’ll never be
able to prevent the next pandemic.”) (last visited 8/30/2021); Fauci and Rand Paul clash over NIH funding for Wuhan
Institute of Virology - Axios (“whether the virus spilled over from an animal . . . or because of an accident in a lab,
finding the answer matters for preventing the next pandemic”) (last visited 8/30/2021). See also
https://abc7chicago.com/fauci-rand-paul-video-exchange-covid-wuhan-lab-senator-and-dr/10901142/ (last visited
8/31/2021).

                                                          11
                 Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 12 of 13




           41.      Because SARS-CoV-2 was first detected in Wuhan and some experts and

government officials question whether the virus could have leaked from the Wuhan Lab, the

current unfolding story regarding the U.S. government’s funding of the Wuhan Lab is of critical

public importance. ICAN will forthwith disseminate any information it obtains in response to the

instant FOIA Request. ICAN, as a media outlet, has a recognized interest in timely contributing

to the ongoing public debate regarding whether NIH has funded gain-of-function research at the

Wuhan Lab, especially given Dr. Fauci’s claim that this never occurred.

           42.      Finally, the information ICAN seeks concerns actual or alleged federal government

activity – namely, whether the NIH funded gain-of-function research at the Wuhan Lab. The NIH,

which claims that it strives “to exemplify and promote the highest level of . . . public

accountability,” 35 should immediately release the information ICAN seeks in the FOIA Request.

           43.      Because the NIH did not respond to ICAN’s request for expedited processing,

ICAN is entitled to immediately seek relief in this Court. 5 U.S.C. § 552(a)(6)(E)(iii).

                                                 Requested Relief

WHEREFORE, Plaintiff prays that this Court:

           a.       Provide for expeditious proceedings in this action;

           b.       Enter an Order directing the NIH to produce all documents responsive to the FOIA

                    Request on an expedited basis and in no event later than 10 days from the date of

                    any such order;

           c.       Award Plaintiff its costs and reasonable attorneys’ fees incurred in this action as

                    provided by 5 U.S.C. § 552(a)(4)(E); and

           d.       Grant such other and further relief as the Court may deem just and proper.


35
     https://www.nih.gov/about-nih/what-we-do/mission-goals (last visited 8/30/2021).

                                                          12
          Case 1:21-cv-07331 Document 1 Filed 08/31/21 Page 13 of 13




Dated: August 31, 2021
                                           SIRI & GLIMSTAD LLP



                                           ______________________________
                                           Aaron Siri
                                           Elizabeth Brehm
                                           Gabrielle Palmer (pro hac vice to be filed)
                                           200 Park Avenue
                                           17th Floor
                                           New York, New York 10166
                                           Tel: (212) 532-1091
                                           aaron@sirillp.com
                                           ebrehm@sirillp.com
                                           gpalmer@sirillp.com

                                           Attorneys for Plaintiff




                                      13
